SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2011 Commission File Number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant's name into English) Rua Verbo Divino, 1356 04719-002 - São Paulo-SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- Net Serviços de Comunicação S.A. Corporate Taxpayers ID (CNPJ/MF): 00.108.786/0001-65 Company Registry (NIRE): 35.300.177.240 Publicly Held Company Rua Verbo Divino nº 1.356 - 1ºa. , São Paulo-SP NOTICE TO THE MARKET Net Serviços de Comunicação S.A. (Company), a publicly-held company with head offices at Rua Verbo Divino nº 1.356 - 1º andar, Chácara Santo Antônio, in the city and state of São Paulo and inscribed in the corporate roll of corporate taxpayers (CNPJ/MF) under no. 00.108.786/0001-65, hereby announces that Marcio Minoru Miyakava has resigned from the Company in order to take up new professional challenges. Edmar Prado Lopes Neto, NETs current Head of Treasury, will assume the responsibilities of the Investor Relations area. Prior to joining NET in 2005, Mr. Lopes Neto was Planning Manager for the Roberto Marinho Foundation. He has a degree in Civil Engineering from the Federal University of Rio de Janeiro (UFRJ). São Paulo, February 11, 2011. José Antonio Guaraldi Felix CEO and Investor Relations Officer NET Serviços de Comunicação S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 11, 2011 NET SERVIÇOS DE COMUNICAÇÃO S.A. By: /
